Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-8, 10-20, 23-27, 29, 31-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The indicated allowability of claims 1, 2, 4-8, 10-20, 23-27, 29, 31-36 is withdrawn in view of the newly discovered reference(s) to BAE et al. (US 20220131652 with priority to foreign application 10-2019-0004157 filed on 01/11/2019).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 10, 20, 23, 27, 29, 31, 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BAE et al. (US 20220131652 with priority to foreign application 10-2019-0004157 filed on 01/11/2019).

Regarding claims 1, 20, 27, 29, BAE et al. (US 20220131652) teaches a method of wireless communication performed by a user equipment (UE), comprising: 
mapping an ultra-reliable low-latency communication (URLLC) transmission to a set of symbols for uplink transmission (par. 374, 387, consecutive UL symbols; par. 63, URLLC), 
wherein mapping the URLLC transmission relates to a transport block size determination (par. 374, 387, 388, consecutive UL symbols; par. 63, URLLC), 
wherein a first nominal repetition of the URLLC transmission is used to perform the transport block size determination (par. 388, 390, the length of a TO for transmitting one TB or the sum of the lengths of all TOs may be used to determine a TBS), and 
wherein, when a nominal repetition is split into two or more actual repetitions (par. 377, 387, 388, many TOs as the repetition number K as a nominal resource allocation; par. 378, determine as many TOs as possible within a predetermined period as a nominal resource allocation…The predetermined period may be determined based on a periodicity and an offset for DL SPS or a UL configured grant, or may be the ending time of repeated transmissions separately; par. 387, 388, many TOs as needed as an actual resource allocation from among the selected nominal resource(s)) and the set of symbols is a set of discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s-OFDM) symbols (par. 115, DFT-s-OFDM), mapping the URLLC transmission comprises dropping an actual repetition, of the two or more actual repetitions, having a length of one symbol (par. 374, 387, when a configured minimum repetition number is 3 and it is difficult to perform three repeated transmissions within a given time window due to shortage of consecutive UL symbols of an indicated resource length, the UE may drop the transmission; minimum for consecutive UL symbols would be two, which one symbol would not meet the minimum consecutive UL symbols and would be drop ); and 
transmitting the URLLC transmission based at least in part on mapping the URLLC transmission (par. 374, 387, consecutive UL symbols; par. 63, URLLC).


Regarding claims 10, 23, BAE et al. (US 20220131652) teaches the method of claim 1, wherein a first actual resource or a first actual repetition is used to perform the transport block size determination (par. 388, 390, the length of a TO for transmitting one TB or the sum of the lengths of all TOs may be used to determine a TBS; par. 342, 362, An actual transmission or reception of resources may be performed in one or more TOs or ROs).

Regarding claim 31, 33, BAE et al. (US 20220131652) teaches the method of claim 1, wherein mapping the URLLC transmission relates to a shared channel mapping type of a repetition of the URLLC transmission (par. 341, 374, 387, consecutive UL symbols in PUSCH; par. 63, URLLC).


Claim 2, 32, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20220131652 with priority to foreign application 10-2019-0004157 filed on 01/11/2019) in view of R1-1903797 (“Summary of Friday offline discussion on potential enhancements for PUSCH for NR URLLC (AI 7.2.6.1.3)”).


Regarding claims 2, 35, BAE does not teach the method of claim 1, wherein, mapping the URLLC transmission comprises postponing an orphaned symbol repetition to an available transmission window. 
But, R1-1903797 in a similar or same field of endeavor teaches mapping the URLLC transmission comprises postponing an orphaned symbol repetition to an available transmission window (page 5, section 2.2.3 Orphan symbol handling, mapping the Orphan symbol by postpone the mini-slot to the next available UL period/slot). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of R1-1903797 in the system of BAE to map orphaned symbol. 
The motivation would have been to adapting URLLC traffic to orphan RE to optimized resource usage. 


Regarding claim 32, 34, BAE does not teach the method of claim 1, mapping the URLLC transmission comprises mapping an orphaned symbol repetition of the URLLC transmission.
But, R1-1903797 in a similar or same field of endeavor teaches mapping the URLLC transmission comprises mapping an orphaned symbol repetition of the URLLC transmission (page 5, section 2.2.3 Orphan symbol handling, mapping the Orphan symbol by postpone the mini-slot to the next available UL period/slot).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of R1-1903797 in the system of BAE to map orphaned symbol. 
The motivation would have been to adapting URLLC traffic to orphan RE to optimized resource usage. 


Claim 4, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20220131652 with priority to foreign application 10-2019-0004157 filed on 01/11/2019) in view of KWAK et al. (US 20200107300).

Regarding claim 4, 36, BAE teaches the method of claim 1, wherein a hybrid automatic repeat request (HARQ) acknowledgment (ACK) is multiplexed with the URLLC transmission (par. 84, ACK/NACK on the PUSCH and URLLC transmission on the uplink).
However, BAE does not teach a demodulation reference signal of an orphaned symbol repetition of the URLLC transmission.
But, KWAK et al. (US 20200107300) in a similar or same field of endeavor teaches wherein a hybrid automatic repeat request (HARQ) acknowledgment (ACK) is multiplexed with a demodulation reference signal of the orphaned symbol repetition of the URLLC transmission (par. 81, 129, 130).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of KWAK in the system of BAE to use orphaned symbol. 
The motivation would have been to adapting URLLC traffic to orphan RE to optimized resource usage. 

Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20220131652 with priority to foreign application 10-2019-0004157 filed on 01/11/2019) and KWAK et al. (US 20200107300) as applied to claim 4 above, and further in view of NOH et al. (US 20190281621).

Regarding claim 5, BAE does not teach the method of claim 4, wherein a Zadoff-Chu sequence is used for the demodulation reference signal.
But, NOH et al. (US 20190281621) in a similar or same field of endeavor teaches wherein a Zadoff-Chu sequence is used for the demodulation reference signal (par. 297, 300, ZADOFF-CHU).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of NOH in the system of BAE and KWAK to use Zadoff-Chu sequence. 
The motivation would have been to provide the resulting set of signals detected at the receiver are uncorrelated with one another.

Regarding claim 7, BAE does not teach the method of claim 4, wherein a pseudo-noise sequence is used for the demodulation reference signal.
But, NOH et al. (US 20190281621) in a similar or same field of endeavor teaches wherein a pseudo-noise sequence is used for the demodulation reference signal (par. 297, 300, pseudo-sequence).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of NOH in the system of BAE and KWAK to use Zadoff-Chu sequence. 
The motivation would have been to provide the resulting set of signals detected at the receiver are uncorrelated with one another.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20220131652 with priority to foreign application 10-2019-0004157 filed on 01/11/2019) and KWAK et al. (US 20200107300) as applied to claim 4 above, and further in view of GAO et al. (US 20190268120).

Regarding claim 6, BAE does not teach the method of claim 4, wherein the HARQ ACK is indicated using a cyclic shift of the demodulation reference signal.
But, GAO et al. (US 20190268120) in a similar or same field of endeavor teaches the HARQ ACK is indicated using a cyclic shift of the demodulation reference signal (par. 90, cyclic shift).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of GAO in the system of BAE and KWAK to use cyclic shift. 
The motivation would have been to provide the resulting set of signals detected at the receiver are uncorrelated with one another.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20220131652 with priority to foreign application 10-2019-0004157 filed on 01/11/2019) and KWAK et al. (US 20200107300) as applied to claim 4 above, and further in view of PARK et al. (US 20190246420).

Regarding claim 8, BAE does not teach the method of claim 4, wherein the HARQ ACK is indicated using a comb index of the demodulation reference signal.
But, PARK et al. (US 20190246420) in a similar or same field of endeavor teaches wherein the HARQ ACK is indicated using a comb index of the demodulation reference signal (par. 171, comb pattern to demodulation).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of BAE and KWAK to use comb signals. 
The motivation would have been to provide the resulting set of signals detected at the receiver are uncorrelated with one another.

Claims 11, 13, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20220131652 with priority to foreign application 10-2019-0004157 filed on 01/11/2019) in view of PARK et al. (US 20190246420).

Regarding claims 11, 24, BAE does not teach the method of claim 1, wherein one or more repetitions after a first repetition of the URLLC transmission are mapped with a demodulation reference symbol at a first set of symbols of the one or more repetitions.
But, PARK et al. (US 20190246420) in a similar or same field of endeavor teaches wherein one or more repetitions after a first repetition of the URLLC transmission are mapped with a demodulation reference symbol at a first set of symbols of the one or more repetitions (par. 171, DMRS may be put on the first 2 OFDM symbols, for example, for URLLC).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of BAE to map to first symbols. 
The motivation would have been to prioritize the access determination.


Regarding claims 13, 26, BAE does not teach the method of claim 1, wherein all repetitions of the URLLC transmission are mapped with a demodulation reference symbol at a first set of symbols. 
But, PARK et al. (US 20190246420) in a similar or same field of endeavor teaches wherein all repetitions of the URLLC transmission are mapped with a demodulation reference symbol at a first set of symbols (par. 171, DMRS may be put on the first 2 OFDM symbols, for example, for URLLC).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of BAE to map to first symbols. 
The motivation would have been to prioritize the access determination.


Claims 12, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20220131652 with priority to foreign application 10-2019-0004157 filed on 01/11/2019) in view of PARK et al. (US 20190246420) and LEE et al. (US 20200288463 with PCT filed 09/12/2018).

Regarding claims 12, 25 BAE does not teach the method of claim 1, wherein one or more repetitions after a first repetition of the URLLC transmission in a slot are mapped with a demodulation reference symbol at a first set of symbols of the one or more repetitions and the first repetition of the URLLC transmission in the slot is mapped with a demodulation reference signal in a first two symbols of the slot when a condition is satisfied.
But, PARK et al. (US 20190246420) in a similar or same field of endeavor teaches wherein one or more repetitions after a first repetition of the URLLC transmission in a slot are mapped with a demodulation reference symbol at a first set of symbols of the one or more repetitions (par. 171, DMRS may be put on the first 2 OFDM symbols, for example, for URLLC) and the first repetition of the URLLC transmission in the slot is mapped with a demodulation reference signal in a first two symbols of the slot when a condition is satisfied (par. 171, DMRS may be put on the first 2 OFDM symbols, for example, for URLLC).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of BAE to map to first symbols. 
The motivation would have been to prioritize the access determination.
However, BAE and PARK do not teach mapped with a demodulation reference signal in a third or fourth symbol. 
But, LEE in a similar or same field of endeavor teaches the URLLC transmission in the slot is mapped with a demodulation reference signal in a third or fourth symbol of the slot (fig. 13D, par. 179, URLLC mapping with DMRS in the third or fourth symbol).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of LEE in the system of BAE and PARK to map the DMRS to third or fourth symbol. 
The motivation would have been to adapt to different environment to provide quality transmission.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20220131652 with priority to foreign application 10-2019-0004157 filed on 01/11/2019) in view of JUNG et al. (US 20200313793 as supported by provisional application 62823491 filed on 03/25/2019) and CHATTERJEE et al. (US 20190149365).

Regarding claim 14, BAE does not teach the method of claim 1, wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission; and wherein the signal preempts or cancels an uplink shared channel associated with a best-effort service.
But, JUNG in a similar or same field of endeavor teaches wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels); and wherein the signal preempts or cancels an uplink shared channel associated with a best-effort service (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of JUNG in the system of BAE to implement priority mapping. 
The motivation would have been to priority the traffic and provide reliable transmission to more important traffic.
However, BAE and JUNG do not teach an aperiodic sounding reference signal (A-SRS). 
But, CHATTERJEE et al. (US 20190149365) in a similar or same field of endeavor teaches an aperiodic sounding reference signal (A-SRS) (par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of BAE and JUNG to use A-SRS. 
The motivation would have been to test channel on demand.

Regarding claim 15, BAE does not teach the method of claim 1, wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission; and wherein the signal preempts or cancels the uplink shared channel in one or more conflicting symbols.
But, JUNG in a similar or same field of endeavor teaches wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels); and wherein the signal preempts or cancels the uplink shared channel in one or more conflicting symbols (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of JUNG in the system of BAE to implement priority mapping. 
The motivation would have been to priority the traffic and provide reliable transmission to more important traffic.
However, BAE and JUNG do not teach an aperiodic sounding reference signal (A-SRS). 
But, CHATTERJEE et al. (US 20190149365) in a similar or same field of endeavor teaches an aperiodic sounding reference signal (A-SRS) (par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of BAE and JUNG to use A-SRS. 
The motivation would have been to test channel on demand.

Regarding claim 16, BAE does not teach the method of claim 1, wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission; and wherein the priority of the signal is explicitly indicated to the UE.
But, JUNG in a similar or same field of endeavor teaches wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels); and wherein the priority of the signal is explicitly indicated to the UE (par. 36, 44, based on higher-priority PUSCH resource configuration information).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of JUNG in the system of BAE to implement priority mapping. 
The motivation would have been to priority the traffic and provide reliable transmission to more important traffic.
However, BAE and JUNG do not teach an aperiodic sounding reference signal (A-SRS). 
But, CHATTERJEE et al. (US 20190149365) in a similar or same field of endeavor teaches an aperiodic sounding reference signal (A-SRS) (par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of BAE and JUNG to use A-SRS. 
The motivation would have been to test channel on demand.

Regarding claim 17, BAE does not teach the method of claim 1, wherein mapping the URLCC transmission relates to a priority of the signal of the URLLC transmission; and wherein the priority of the signal is explicitly indicated to the UE using downlink control information.
But, JUNG in a similar or same field of endeavor teaches wherein mapping the URLCC transmission relates to a priority of the signal of the URLLC transmission (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels); and wherein the priority of the signal is explicitly indicated to the UE using downlink control information (par. 36, 44, based on higher-priority PUSCH resource configuration information).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of JUNG in the system of BAE to implement priority mapping. 
The motivation would have been to priority the traffic and provide reliable transmission to more important traffic.
However, BAE and JUNG do not teach an aperiodic sounding reference signal (A-SRS). 
But, CHATTERJEE et al. (US 20190149365) in a similar or same field of endeavor teaches an aperiodic sounding reference signal (A-SRS) (par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of BAE and JUNG to use A-SRS. 
The motivation would have been to test channel on demand.

Regarding claim 18, BAE does not teach the method of claim 1, wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission; and wherein the priority of the signal is implicitly indicated to the UE. 
But, JUNG in a similar or same field of endeavor teaches wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels); and wherein the priority of the signal is implicitly indicated to the UE (par. 36, 44, indicating a logical channel with URLLC/high priority service is multiplexed on the MAC Protocol Data Unit (PDU) that is to be transmitted on the PUSCH (or PDSCH)). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of JUNG in the system of BAE to implement priority mapping. 
The motivation would have been to priority the traffic and provide reliable transmission to more important traffic.
However, BAE and JUNG do not teach an aperiodic sounding reference signal (A-SRS). 
But, CHATTERJEE et al. (US 20190149365) in a similar or same field of endeavor teaches an aperiodic sounding reference signal (A-SRS) (par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of BAE and JUNG to use A-SRS. 
The motivation would have been to test channel on demand.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20220131652 with priority to foreign application 10-2019-0004157 filed on 01/11/2019) in view of JUNG et al. (US 20200313793 as supported by provisional application 62823491 filed on 03/25/2019), RICO ALVARINO et al. (US 20180132210), and CHATTERJEE et al. (US 20190149365).

Regarding claim 19, BAE does not teach the method of claim 1, wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission; 
But, JUNG in a similar or same field of endeavor teaches wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels)
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of JUNG in the system of BAE to implement priority mapping. 
The motivation would have been to priority the traffic and provide reliable transmission to more important traffic.
However, BAE and JUNG do not teach wherein the priority of the SRS is implicitly indicated to the UE based at least in part on a timeline of downlink control information reception of the UE. 
But, RICO ALVARINO et al. (US 20180132210) in a similar or same field of endeavor teaches wherein the priority of the SRS is implicitly indicated to the UE based at least in part on a timeline of downlink control information reception of the UE (claim 7).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of RICO ALVARINO in the system of BAE and JUNG to indicate priority of SRS. 
The motivation would have been to reduce the parameter use in controlling.
However, BAE, JUNG, and RICO ALVARINO do not teach an aperiodic sounding reference signal (A-SRS). 
But, CHATTERJEE et al. (US 20190149365) in a similar or same field of endeavor teaches an aperiodic sounding reference signal (A-SRS) (par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of BAE, JUNG, and RICO ALVARINO to use A-SRS. 
The motivation would have been to test channel on demand.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        10/08/2022